Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STORAGE DEVICE TEMPERATURE CONTROL ASSEMBLY

Examiner: Adam Arciero	S.N. 16/693,281	Art Unit: 1727	June 19, 2021

DETAILED ACTION
The Application filed on November 23, 2019 has been received.  Claims 1-11 are currently pending and have been fully considered.  

Claim Interpretation
Claim 1 recites an intended use for a storage device temperature control assembly.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilder (US 2015/0336470 A1).
As to Claims 1 and 11, Schilder discloses a motor vehicle, comprising an interior and a storage device temperature control assembly (Abstract and Fig. 1).  Schilder further discloses wherein the storage device temperature control assembly comprises a battery 214; a closed-loop flow path and duct 210,216a,b that circulates air during operation; a heat exchanger 220 to control the temperature of the air; and a drying agent comprising silica or any other desiccant (reads on the claimed granulate)  (Fig. 2 and paragraphs [0024], [0026] and [0030]).
As to Claim 2, Schilder discloses wherein the drying agent can be replaced or regenerated (paragraph [0030]).
226 is in a container that is fully capable of being replaced through which the air can flow (Fig. 2 and claim 9).
As to Claim 8, Schilder discloses wherein the drying agent is placed downstream of the heat exchanger when the air is returning from the battery to the dehumidification chamber (paragraph [0029] and Fig. 2).
As to Claim 9, Schilder discloses a heat exchanger that operated as an evaporator (paragraph [0033]]).
As to Claim 10, Schilder discloses using a fan to create flow of air (paragraph [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilder (US 2015/0336470 A1) in view of Takahashi et al. (US 6,205,805 B1).
As to Claims 5-7, Schilder does not specifically disclose the container for the drying agent.
However, Takahashi et al. teaches of using a granular drying agent contained in a porous bag (reads on the claimed flexible container, sack, and cartridge) (col. 3, lines 51-59).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the drying agent of Schilder to be in a porous bag (flexible container, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM A ARCIERO/Examiner, Art Unit 1727